In concurring in the decree of reversal, and in agreeing that the chancellor was in error in sustaining appellee's bill upon the theory of a resulting trust, I prefer *Page 128 
to go no further than to stand upon what is the equity, or rather the want of equity, in the particular case under its specific facts. Here the complainant, the wife, frankly admits that she had the title and the record debt for the balance of the purchase money placed in the name of her husband, so that none of this should show up against her in the mercantile business which she was conducting. To be plain with the matter, therefore, this, to my mind, was no honest scheme, and because thereof ought to bar, and does bar, her from invoking the aid of equity in respect to it — as was ruled in principle in Snider v. Udell Woodenware Co.,74 Miss. 353, 20 So. 836.
In regard to overruling Clark v. Edwards, 180 Miss. 97,177 So. 361, I fully concur in everything that the other opinions in the present case have had to say on that subject.